 BELL AEROSPACE COMPANYBell Aerospace Company, Division of Textron, Inc.andInternational Union,United Automobile, Aero-space and Agricultural ImplementWorkers ofAmerica, Amalgamated Local 1286,Petitioner. Case3-RC-4987May 20, 1971DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer James J. Palermo. Fol-lowing the hearing and pursuant to Section 102.67 ofthe National Labor Relations Board Rules and Regula-tionsand Statements of Procedure, Series 8, asamended, by direction of the Regional Director forRegion 3, this case was transferred to the NationalLabor Relations Board for decision. Briefs have beenfiled by the Employer and the Petitioner.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. The rulings are hereby affirmed.Upon the entire record in this case, including thebriefs filed by the parties, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.The Petitioner seeks to representin a single unitall employees in the purchasing and procurement de-partment of the Employer's Wheatfield, New York,plant classified as buyers. However, near the close ofthe hearing, the Petitioner proposed that if the buyersalone did not constitute a separate appropriate unit,Petitioner was willing to expand the unit and includecertain other employees from the purchasing and pro-curement department. The Employer maintains thatneither unit is appropriate. Its principal opposition tothe petition is that the buyers are managerial employeesand do not constitute an appropriate unit for purposesof collective bargaining under the Act. With the issu-ance of the Board's decision inNorth Arkansas ElectricCooperative, Inc.,'the Employer has supplemented itsposition and now maintains that the buyers, whethermanagerial or not, may not be given representationrights.InNorth Arkansas Electric,we found that, with thelimitations there noted, "managerial" employees areemployees within the meaning of the Act and entitledto its protection. In our opinion theirprima faciestatusas employees under the Act ordinarily entitles them notonly to the protection of the Act, but to the full benefits'185 NLRB No 83431of the Act and the right to be represented for the pur-poses of collective bargaining. Therefore, even though,astheEmployer argues, the buyersmay be"managerial" employees, we are of the view that asemployees they are entitled to be represented under theAct, unless there is some cogent reason for denyingsuch representation.'The Employer contends that there is such a reason.It argues that buyers, whether considered managerialor not, are to be denied representation because therewould exist a potential conflict of interest between thebuyers as union members and the Employer. Essen-tially the Employer maintains that the potential con-flict is in the fact that the "buyers have authority tocommit the Employer's credit in enormous aggregateamounts, select vendors, cancel contracts and substi-tute other vendors, and negotiate purchase prices." Inthis connection, the Employer argues that if union con-siderations were to influence the buyers' decisions re-garding vendor selection and prices, buyers could bemore receptive to bids from union contractors as op-posed to nonunion contractors and adversely affect theEmployer's business. The Employer further contendsthat the buyers could influence decisions as to "makeor buy" items in favor of "make," thus creating addi-tional work for sister unions in the plant and that withthe restrictions on hiring and discharging of employees,which might come with certification, it would be at ahardship in dealing with its employees should theabove-mentioned events occur.On the record, we find no merit in the Employer'sposition.While it is true that the buyers are in a posi-tion to commit the Employer's credit, the record re-veals that the discretion and latitude for independentaction must take place within the confines of the gen-eral directions which the Employer has established.Thus policy guides for "make or buy" decisions canclearly be established and enforced, so that any possibletemptation to allow sympathy for sister unions to influ-ence such decisions could effectively be controlled bythe Employer. Additionally, the record reveals that thebuyers cannot commit the Employer's credit foramounts above $5,000 without the concurrence ofhigher authority. Procurement Director Seitz testifiedregarding the procedure likely to be followed when abuyer recommends a purchase order in excess of$5,000, that "of course as it [the cost] goes up the levelof review more people get to look at it. More people getto question it. They question the buyer's discretion, his'Member Jenkins sees nothing in the record to support the Employer'scontention that these employees exercise managerial functions,and consid-ers them "employees" within the meaning of the Act to the same extent asproductionand maintenanceemployeesMember Kennedy is of the viewthat the Board must find, in this case, that the buyers are managerial em-ployees, to support its conclusion that the buyers constitute an identifiable,homogeneous, and, hence, separately appropriate unit He would so find inthis case190 NLRB No. 66 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDjudgment, how did you arrive at the conclusion this isa good package which he is offering for approval." Norcan they cancel an order and select an alternate vendorwithout the concurrence of other officials if the amountinvolved exceeds $5,000. Testimony also tends to showthat in many instances the type of item to be procuredwill limit the buyer to a particular vendor.Thus the record fails to convince us that the purchas-ing discretion of the buyers is either presently so unbri-dled or potentially so uncontrollable as to create thepossible problems of which the Employer complains.The problems raised seem to be more in the nature ofunsupported conjecture.Nor do we find any merit in the Employer's conten-tion that any hiring and discharge restrictions likely tofollow certification will affect its ability to deal with theemployees. The Employer would still retain the powerto discipline or discharge employees for improper per-formance of duty, subject only to such limitations as hemight agree to during negotiations. Experience underthe Act indicates no reason to believe that employersgenerally lightly bargain away their disciplinary con-trol over employees, and we see no reason why anydifferent situation should be contemplated here.Accordingly, as the evidence before us fails to dem-onstrate that representation of the buyers would neces-sarily create a conflict of interest in the circumstanceshere present,' and as we have otherwise found that they'We are of the view that this is a factualissue, to be determined on theare entitled to the protection of the Act, we find theEmployer's apprehensions insufficient to deprive thebuyers of representation. We therefore find that a ques-tion affecting commerce exists concerning the represen-tation of certain employees of the Employer within themeaning of Sections 9(c)(1) and 2(6) and (7) of the Act.4.We find on the basis of the foregoing that thefollowing employees of the Employer constitute a unitappropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All Buyers in Department 121, the Purchasingand Procurement Department, at the Employer'sWheatfield, New York plant, excluding all pro-duction and maintenance employees, all officeclerical employees, professional employees, guardsand supervisors as defined in the Act.[Direction of Election' omitted from publication.]record of each case, in which any particular segment of managerial em-ployees may seek to be represented by a labor organizationIn order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior UnderwearInc,156 NLRB 1236,NLRB v Wyman-Gordon Co,394 U S 759Accordingly, it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region 3 within 7 days of the dateof this Decision and Direction of Election The Regional Director shallmake the list available to all parties to the election No extension of timeto file this list shall be granted by the Regional Director except in extraordi-nary circumstances Failure to comply with this requirement shall begrounds for setting aside the election whenever proper objections are filed